Title: To James Madison from James Monroe, 14 June 1801
From: Monroe, James
To: Madison, James


Dear Sir
Richmond June 14. 1801
The day after the date of my last to you I saw Mr. Randolph & communicated to him the contents of the paragh. in yrs., which was intended for him. He promised to write you immediately on the subject of it. I requested him to confer with the late marshall and ascertain whether he wod. pay Callendar the fine remitted him, under the late order of the Treasury department, which he very willingly undertook, not with him in person but thro’ Wickham intimating he had lately had a variance with him. Two days afterwards he called to give an acct. of his negotiation, which was communicated to Mr Jones, (I being confined at the time to my bed by indisposition) the sum of wh. was that altho the late Ml. was absent, it was reduc’d to a certainty that he wod. not refund the fine. Mr. R. left Mr. Jones under the impression that he had reason to believe that his namesake acted by advice of some one or more here, who wished to turn the incident to the acct. of the party. Since that communication a plan, which is presented in the enclosed paper, has been set on foot for the relief of Callendar, under auspices which it is hoped will ensure it success. Mr. Pleasants who has the direction of it has I am told shewn it to Callendar and obtained his sanction to it.
The abolition of the missions to Batavia & Portugal was certainly proper. We have as much occasion for ministers to the princes of the Empire as to either of those powers. They were the offspring, especially in the grade to which they rose, of the day of our folly, and it was natural when the delirium went off, that we shod. get rid of them. Sin⟨ce⟩ my return home I have had no communication with France, and therefore can say nothing of the views of her govt. relative to the Floridas & Louisiana, otherwise than by reference to what occurr’d while I was there. While I was there the subject came often into view, and the resul⟨t⟩ of the opinion which I formed of their views on it, is contai⟨ned⟩ in page 378. of my publication. I presume the arrangmt was made in the time of the former admn. It is certainly properly chargeable to its measures & policy. Make our best respects to Mrs. Madison & believe me yr friend & serv⟨t.⟩
Jas. Monroe
 
[Enclosure]
The late marshall having refused to reimburse Mr. Callendar the fine imposed on him under the sedition law, wh. was remitted by the President, and the said Callendar being a victim of that law in support of the principles avowed by this Commonwealth, having suffered imprisonment for 9 months, and being as we have reason to believe in distress’d circumstances, which are increased by the said Marshall’s refusal to restore the money, a resource of peculiar importance to him at the moment of his discharge from prison while he is out of business, we the subscribers with a view to make some retribution to a person who has suffered under that law, and testify our abhorrence of it, agree to pay on demand the sums affix’d to our respective names, of which 200. dolrs. are to be immediately paid to the said Callendar, on acct. of the said fine, to be reimbursed whenever the said fine is paid, if desired, and the balance to be applied in paying for his board & cloaths for one year from the present date, which latter contribution is intended to preserve him from want till he gets employment. The money herein subscribed is to be plac’d in the hands of  who will take Mr. Callendars rect. for the 200. dolrs. on the payment of it, with an order on the publick officer for the fine, when recovered, and who will also apply the balance to defray the expence of his board & cloathing, contracting for the same with suitable persons, and taking rects. for payments when made.
 

   
   RC (NjMoHP); enclosure (ViU). Enclosure in Monroe’s hand; filed with Monroe to JM, 17 May 1801.




   
   John Wickham, the well-known Richmond lawyer, later served with Edmund Randolph among Aaron Burr’s defense attorneys at the former vice-president’s treason trial (Mary Newton Stanard, Richmond: Its People and Its Story [Philadelphia, 1923], p. 98).



   
   Possibly Meriwether Jones (1765–1806), a leading Richmond Republican who edited and published the Examiner (forerunner of the Richmond Enquirer) between 1798 and 1803. When Callender first arrived in Richmond he wrote for Jones’s Examiner, and while serving his prison term for sedition he contributed a regular column to the paper. Monroe wrote Jefferson that Jones “has that ascendency over the wretch to make him do what is right, & he will be happy to do it for you” (Monroe to Jefferson, 1 June 1801 [DLC: Jefferson Papers]; Brigham, History and Bibliography of American Newspapers, 2:1139; Richmond Enquirer, 22 Aug. 1806).



   
   A View of the Conduct of the Executive, in the Foreign Affairs of the United States, Connected with the Mission to the French Republic, during the Years 1794, 5, & 6 (Philadelphia, 1797; EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12 vols.; Chicago, 1903–34). 32491).



   
   Monroe left a blank space here.


